Citation Nr: 1118639	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  07-33 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a right hip disorder.

4.  Entitlement to service connection for a left hip disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to May 1989.

This case comes before the Board of Veterans' Appeals (Board) from a rating decision of January 2007 from the Waco, Texas Regional Office (RO) of the Department of Veterans Affairs (VA), which denied these claims.

The Veteran testified before the undersigned at a hearing held at the RO in July 2010 (Travel Board hearing).  A transcript of this hearing is associated with the claims folder.

In December 2010 the Veteran submitted additional evidence accompanied by a written waiver of AOJ review of the evidence.  


FINDINGS OF FACT

1.  In July 2010, prior to the promulgation of a decision in the appeal of entitlement to service connection for a right knee disorder, the Veteran withdrew his appeal of this issue.

2.  In July 2010, prior to the promulgation of a decision in the appeal of entitlement to service connection for a left knee disorder, the Veteran withdrew his appeal of this issue.

3.  The competent medical evidence does not reflect that the Veteran's right hip disorder began in service, or is causally related to active service. 

4.  The competent medical evidence does not reflect that the Veteran's left hip disorder began in service, or is causally related to active service. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of Substantive Appeal of the issue of entitlement to service connection for a right knee disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  The criteria for withdrawal of Substantive Appeal of the issue of entitlement to service connection for a left knee disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.202, 20.204 (2010).

3.  A right hip disorder was not incurred in or aggravated by active military service, nor may it be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

4.  A left hip disorder was not incurred in or aggravated by active military service, nor may it be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to notify and assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim. See 73 FR 23353 (Apr. 30, 2008).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans Claims (Court) held, in part, that a VA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In the present case, the Veteran's claim on appeal was received July 2006 and a duty to assist letter was sent in September 2006 prior to the January 2007 denial of this claim on the merits.  This letter provided initial notice of the provisions of the duty to assist as pertaining to entitlement to service connection, which included notice of the requirements to prevail on these types of claims, and of his and VA's respective duties.  The duty to assist letter, specifically notified the Veteran that VA would obtain all relevant evidence in the custody of a federal department or agency.  He was advised that it was his responsibility to either send medical treatment records from his private physician regarding treatment, or to provide a properly executed release so that VA could request the records for him.  The Veteran was also asked to advise VA if there was any other information or evidence he considered relevant to this claim so that VA could help by getting that evidence.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service treatment records were previously obtained and associated with the claims folder.  VA and private medical records were obtained.  

Assistance shall also include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran did receive a VA examination in February 2008 which included a complete review of the records in the claims folder, to include the complete service treatment records.
 
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Such notice was sent in September 2006.

For the above reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2009) (harmless error).


II.  Withdrawal of Claims

The Veteran is noted to have pending before the Board, claims for entitlement to service connection for a left knee disorder and a right knee disorder.

In regards to the claim for service connection for a right knee disorder and left knee disorder, in April 2007, the Veteran timely filed a notice of disagreement (NOD) with an January 2007 RO rating decision which denied these matters.  Following the NOD, the RO issued a statement of the case (SOC) in August 2007 which continued the denial.  The Veteran timely filed a substantive appeal (VA Form I-9) as to this later in October 2007.  38 C.F.R. §  20.302.

On July 13, 2007, the same date as his Travel Board hearing, the Veteran submitted a written withdrawal stating "I wish to withdraw my appeal for service connection for my knee conditions."  This document was signed by the Veteran and dated.  The withdrawal was noted at the hearing.  See Transcript p. 2.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2010).  The appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration for this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of entitlement to service connection for a left knee disorder and entitlement to service connection for a right knee disorder.  

III. Service Connection

Generally, applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active duty. 38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for certain chronic diseases, including arthritis, when such diseases are manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection, a claimant must generally submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus or relationship between the current disability and the in- service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.

The Board notes that lay statements may serve to support claims by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  See also Robinson v. Shinseki, No. 2008-7096 (Fed. Cir. March 3, 2009) (nonprecedential) (confirming that, "in some cases, lay evidence will be competent and credible evidence of etiology").

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claims or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case the claims must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107.

The Veteran claims entitlement to service connection for his left and right hip disorders.  He essentially alleges that the avascular necrosis (AVN) that developed in both hips and resulted in a left total hip arthroplasty (THA) was due to his performing physical training exercises in service.  He is also noted to allege that problems with his knees were reported in service, were actually due to hip pain that radiated to his knees.  The Board shall discuss both the left hip and right hip disorders together as they are shown to be manifested with the same condition, and are claimed as resulting from the same incidents in service.  

Service treatment records include an April 1985 report of medical history on entrance wherein he denied any medical history such as lameness, arthritis/rheumatism/bursitis, or bone joint or other deformity pertinent to either hip.  He did mention a history of broken bone and fracture of his nose in September 1984.  None of the service treatment records mention any problems in either hips.  He was treated for complaints of right knee pain and swelling made worse by running in December 1987, which was deemed to be soft tissue pain.  In January 1988 he again complained of right knee pain after a 3 mile run.  No mention is made of hip problems.  He did not apparently undergo a separation examination as a March 1989 note said that due to insufficient time, he was unable to get a physical until he gets back to the states.  

The Veteran's DD-214 reflects his military occupational specialty was power generation equipment repairer.  

There are no records indicating that he had any arthritis in either his left or right hip within one year of his discharge in May 1989.  The earliest evidence of any problems with his hips is shown in December 2002, when he was seen for bilateral hip pain, left worse than right after he woke from a nap.  Prior to this, he had not done anything strenuous that might have injured his hips.  He now had trouble walking due to pain.  He was noted to initially want to be tested for Lyme's disease, although he reported having no exposure.  There was no history of any systemic problems, to include arthralgias, myalgias, joint or neurological problems.  He was noted to have decreased (4+/5) hip flexion strength bilaterally due to give-way pain, but no other significant findings for either hip.  He was assessed with bilateral hip pain, left greater than right, (ilipsoas pain) of uncertain etiology.  

Thereafter there are no records documenting hip problems until 2005.  In October 2005 he was seen by a private doctor for pain and discomfort in both hips for the past 2-3 weeks, with pain on walking, squatting and using stairs.  He reported a history of intermittent hip problems for 3-4 years.  The examination was noted to show antalgic gait and X-ray findings consistent with possible AVN, and the impression was possible bilateral AVN in bilateral hips.  This impression was further confirmed by MRI done the same month.  He underwent surgery in November 2005, which consisted of core decompression and bone graft of both the right and left hips to treat the AVN.  He continued with left pain hip post surgery, and underwent fluoroscopic arthrocentis of the left hip in December 2005.  Also in the same month, while he was complaining of severe left hip pain, he had X-ray evidence of arthritic changes and core decompression of the left hip and was assessed with severe pain and osteoarthritis (OA) in the left hip.  Also in December 2005 he was seen for back complaints which were significant for his giving a history of sustaining multiple injuries in high school, including during football and motor vehicle accidents in 1984 and 1994.  No mention is made whether the hips were affected by these incidents.  

In January 2006 the Veteran underwent surgery to have THA done for severe DJD of the left hip, and was discharged in good condition following rehabilitation.  On follow-up in May 2006 he was doing fairly well with the left hip, with just some aching noted on extending walking or standing.  His right hip now had some moderate pain and limitation of motion.  Similar complaints regarding the right hip were reported in August 2006, with findings shown of tightness and pain on internal rotation and flexion.  He was assessed with right hip AVN and left hip status post THA due to AVN.  In October 2006 he was seen by VA orthopedics for bilateral hip pain which he related to running in service, but no diagnosis had been made at the time.  He now reported severe pain for the past 5 years and was given the same assessment as given in August 2006 for each hip.  

VA and private records from November 2006, December 2006 and January 2007 addressed problems the Veteran now had with the left hip prosthetic squeaking, as well as worsening right hip pain due to severe OA with collapse.  In January 2007 plans were made to revise the squeaking left hip prosthesis from the current ceramic to polyethylene.  

The Veteran's private doctor, Dr G. wrote a letter in June 2007 which described the etiology of the Veteran's bilateral hip condition of severe AVN.  The doctor indicated that the problems with both lower extremities began in 1984 when he was in a motor vehicle accident, at which time his knees rammed against the dashboard and propagated the injury to his hips.  After the accident he was in service from 1985 to 1989, and noted multiple episodes of pain beginning in the anterior aspect of both hips and going down to the knees.  At the time it was thought his knees were causing the problems, but as time passed on it became more apparent that the hips rather than the knees were the actual problem.  The doctor opined that the Veteran's hips were breaking down due to injury from the motor vehicle accident and due to exercise in the service.  The cause of the pain he had in the military was from his groin and extending to his knees due to his hips deteriorating and not due to any knee problems.  The doctor described the Veteran as having a disability of both hips that was exacerbated by service. 

The Veteran underwent a VA examination in February 2008 that included claims file review.  He reported pain in both hips worse on the right.  He also gave a history of his motor vehicle accident and said that it resulted in a broken nose and busted lips.  Those were the only injuries he could recall.  He speculated that his hip problems may have begun then, but he did not remember if his knees struck the dashboard.  He did not recall any pain in his hips at the time.  Review of systems was negative for any constitutional symptoms of inflammatory arthritis.  Following physical examination, which showed some decreased range of motion of the right hip compared to the left and X-ray findings, the diagnosis was right hip OA and AVN and left hip status post THA.  

The examiner opined that the Veteran's bilateral hip disorders are less likely than not related to service.  The basis for this opinion was that the Veteran had facial injuries from the September 1984 motor vehicle accident and did not recall any injuries to his hips or knees during or after this accident.  The Veteran only guessed as to whether he may have struck his knees on the dashboard, transferring the plow to his hips.  His service treatment records were noted to show treatment for pain and swelling of his right knee after a 3 mile run said to be in 1986 with no further complaints shown for the knee, and no complaints of either hip shown whatsoever.  The examiner also pointed out that a 2005 orthopedic record gave no history of hip injuries, with pain beginning 3-4 years ago.  The examiner noted that the June 2007 favorable opinion from Dr. G was contradictory in that it read that the Veteran had no problems with his knees, just his hips in service, in spite of the records showing swelling of the knee after a 3 mile run in service.  

In February 2010 the Veteran submitted records from September 1984 showing treatment following a motor vehicle accident, with injuries consisting of a fractured nose and lip laceration.  No mention is made of any trauma or injury to the hips.  

The Veteran testified at his July 2010 hearing that he had went to sick call in 1989 but they refused to X-ray him.  He alleged that his running and physical training put wear and tear on his hips and that he had been put on physical profile many times for his pain.  He reported that he did not re-enlist due to hip pain.  He indicated that after he left service in 1989, his hip problems subsided and believed that this was due to his no longer running as much.  He did not seek treatment for this condition again until around 2001.  He indicated that he would seek to obtain another medical opinion from his Dr.

In December 2010, Dr. G. sent a letter stating that based on examination of the Veteran in August 2010, it was his opinion that the pain and symptoms in his hips are most likely associated with his military duties rather than the motor vehicle accident in 1984.  Review of the records showed that the injuries from his accident were related to other areas of the body and not his hips.

Based on a review of the foregoing the Board finds that the evidence is against a grant of service connection for a left hip disorder and for a right hip disorder.  

The bulk of the medical evidence reflects that there was no pre-existing disorder of either hip resulting from the September 1984 motor vehicle accident, which is only shown to have resulted in facial injuries by the records.  The Veteran is noted to have not even been sure if he injured his hips in such accident, as reported in the February 2008 VA examination and the examiner found no basis upon which to determine that any hip problem resulted from this pre-service accident and was aggravated by service.  His private doctor, Dr. G. is noted to have changed his opinion from stating that the bilateral hip disorders were due to his September 1984 accident as stated in the June 2007 letter, to an opinion in December 2010 that his hip disorders were not likely related to the accident, but were more likely due to service.  Thus the earlier opinion is shown to have been unreliable and there is no basis upon which to consider the Veteran's left hip or right hip disorders as preexisting service and aggravated by service.

The preponderance of the evidence is also against a finding that the Veteran had any injury to, or problems with, either hip shown to have been incurred in or caused by service.  The service treatment records are totally devoid of any mention of hip problems.  The only evidence of hip complaints in service, comes from the Veteran's lay reporting of hip problems developing in service, for which he claimed to have been placed on profile, and his allegations that his knee problems shown to have been treated in service were actually manifestations of hip pain radiating down to the knees. 

While the Veteran is competent to provide lay evidence regarding observable symptoms and has asserted bilateral hip symptomatology beginning in service due to his engaging in physical training and continuing since service, such history is substantially rebutted by the contradictory evidence described above in the service treatment records, and the complete absence of medical evidence showing the presence of any problem with either hip until 2002.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006) (holding the Board is obligated to, and fully justified in, determining whether lay testimony is credible in and of itself, and that the Board may weigh the absence of contemporary medical evidence against lay statements).  The Board has also considered the Veteran's lay arguments that his current hip disorders were caused by his duties in service, such as physical training.  The Veteran is competent, as a layperson, to report that as to which he has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, while the Veteran may sincerely that his hip conditions are due to his exercises in service, as a lay person, he is not competent to render a medical diagnosis or etiological opinion. See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In regards to the medical evidence, the Board finds that the unfavorable opinion obtained from the February 2008 VA examination outweighs the favorable opinions from Dr. G in June 2007 and December 2010.  The February 2008 opinion from the VA examination is noted to have been supported by other medical records discussed at length above that suggested the current disorders affecting both hips were rather recent in origin (with the earliest record of problems shown in 2002), and not shown to have developed in service.  The February 2008 examiner also cited inconsistencies in the June 2007 opinion of Dr. G, by noting that there had been evidence of a right knee disorder, including right knee swelling in service, while Dr. G. had stated that there was no evidence of knee problems in service, but that such complaints were referable to his hips.  

In December 2010, Dr. G. also is noted to have changed his opinion as to the etiology of the hip disorders from that resulting from the pre-service motor vehicle accident in 1984, to resulting directly from service.  In making such an opinion change, Dr. G does not provide a clear basis for the opinion in the December 2010 letter, other than to say it is based on review of the records and is based on the Veteran's military duties, without elaborating further.  Most notably, Dr. G. fails to address the fact that problems in either hip are not clearly medically documented until 2002.   

In sum, the preponderance of the evidence reflects that the Veteran's left hip and right hip disorders were not manifested in service, and are not shown to have been manifested until December 2002, decades after service.  Thus service connection on a direct basis, as well as on a presumptive basis for arthritis is not shown as there is no evidence of arthritis being manifested in either hip within one year of service.  The application of the benefit of the doubt does not apply in this instance.  Service connection for a right hip disorder and for a left hip disorder is denied.


ORDER

The appeal of the claim for entitlement to service connection for a right knee disorder is dismissed.

The appeal of the claim for entitlement to service connection for a left knee disorder is dismissed.

Service connection for a right hip disorder is denied.

Service connection for a left hip disorder is denied.




____________________________________________
C. L. Krasinski
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


